Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 22, 2020

The Court of Appeals hereby passes the following order:

A21A0054. JUNE WILLIAMS, JR. v. THE STATE.

      In 2004, June Williams, Jr., was convicted of two counts of armed robbery and
sentenced to life imprisonment. Williams did not file a timely motion for new trial.
On September 11, 2012, the trial court granted Williams 30 days to file an out-of-time
appeal. However, Williams did not file a motion for new trial until nearly a year later,
on August 7, 2013. The trial court denied the motion for new trial, and Williams filed
this appeal on May 5, 2020. We lack jurisdiction.
      An out-of-time appeal is a judicially created remedy for ineffective assistance
of counsel, under which a defendant must file a notice of appeal or motion for new
trial within 30 days of entry of the order granting the out-of-time appeal. See Pounds
v. State, Supreme Court Case No. S20A0470 at *6-9 (2) (b) (July 1, 2020); Lay v.
State, 305 Ga. 715, 715 n. 1 (827 SE2d 671) (2019); Rowland v. State, 264 Ga. 872,
875-876 (2) (452 SE2d 756) (1995); Maxwell v. State, 262 Ga. 541, 542-543 (3) (422
SE2d 543) (1992); see also OCGA § 5-5-40 (a). Thus, Williams’s August 7, 2013
motion for new trial — filed nearly a year after the trial court’s September 11, 2012
order granting him leave to file an out-of-time appeal — was untimely. An untimely
motion for new trial does not operate to toll the time for filing a notice of appeal.
Blackmon v. State, 306 Ga. 90, 91 n. 1 (829 SE2d 75) (2019); Wright v. Rhodes, 198
Ga. App. 269 (401 SE2d 35) (1991). Accordingly, Williams’s untimely motion for
new trial did not extend the time for filing a notice of appeal, and his appeal from his
judgment of conviction is untimely.1 See OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland, 264 Ga. at 872 (1). Therefore, Williams’s appeal is hereby
DISMISSED.
      Because Williams remains represented by counsel, he is informed of the
following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been
dismissed because you failed to file a proper and timely notice of appeal. If you still
wish to appeal, you may petition the trial court for leave to file an out-of-time appeal.
If the trial court grants your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing your conviction. If the trial court denies
your request, you will have 30 days from the entry of that order to file a notice of
appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Williams as
well as to Williams’s attorney, who is also DIRECTED to send a copy to Williams.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/22/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         To the extent Williams seeks to appeal the denial of his motion for new trial,
a trial court’s order denying an untimely motion for new trial is invalid. See Pounds,
Supreme Court Case No. S20A0470 at *9-11 (2) (b), 14 (3), 22 (4). In addition,
although a late-filed motion for new trial can “ripen” or be “brought back to life”
upon the subsequent grant of an out-of-time appeal, see id. at *8-11 (2) (b), 14 n. 9
(3), 23 (4), that did not occur here, because the trial court first granted Williams an
out-of-time appeal, and then Williams failed to file a motion for new trial within 30
days.